Citation Nr: 0837423	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-39 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for right knee 
synovitis.

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as due to 
herbicide exposure.

3.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as due to 
herbicide exposure.

4.  Entitlement to service connection for a skin condition, 
to include as due to herbicide exposure.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to service connection for a stomach 
condition, to include ulcers and kidney stones.

9.  Entitlement to service connection for a thyroid 
condition.

10.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  This case comes to the Board of Veterans' Appeals 
(Board) from rating decisions dated in June 2006 and March 
2007 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  A copy of 
the transcript of testimony given at that hearing has been 
made a part of the claims file.

The issues of entitlement to an increased rating for a right 
knee disability and entitlement to service connection for 
hearing loss, tinnitus, and a stomach condition are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not support the conclusion 
that the veteran has peripheral neuropathy of the right lower 
extremity that is related to service or otherwise shown to be 
related to service or herbicide exposure therein

2.  The evidence of record does not support the conclusion 
that the veteran has peripheral neuropathy of the left lower 
extremity that is related to service or otherwise shown to be 
related to service or herbicide exposure therein

3.  The evidence of record does not support the conclusion 
that the veteran has a current diagnosed skin condition that 
is related to service or otherwise shown to be related to 
service or herbicide exposure therein.

4.  The evidence of record does not support the conclusion 
that the veteran has a current diagnosis of migraine 
headaches that is related to service.

5.  The evidence does not support the conclusion that the 
veteran has any diagnosed thyroid condition that is related 
to service.

6.  The evidence of record does not support the conclusion 
that the veteran has a left knee condition that is related to 
service or to any service-connected disability.




CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right lower extremity was 
not incurred or aggravated as a result of active service or 
herbicide exposure therein.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  Peripheral neuropathy of the left lower extremity was not 
incurred or aggravated as a result of active service or 
herbicide exposure therein.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  A skin condition was not incurred or aggravated as a 
result of active service or herbicide exposure therein.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Migraine headaches were not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303 (2007).

5.  A thyroid condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 
(2007).

6.  A left knee condition was not incurred in or aggravated 
by active duty service or as secondary to a service-connected 
disability, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in May 2006 and December 2006 that fully 
addressed all notice elements and were sent prior to the 
initial RO decisions in this matter.  The letters informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the letter sent in 
December 2006 with regards to the claims concerning 
headaches, a thyroid disorder and a left knee condition, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

With respect to the Dingess requirements and the issues of 
peripheral neuropathy and skin disorder, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for those 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records, the veteran's 
service medical records, and private medical records.  The 
veteran underwent examinations to determine the nature and 
etiology of his claim for a left knee condition in April 
2007.  The remaining issues on appeal have not been in any 
way linked to service and are also lacking complete diagnoses 
in some cases.  Without something indicating the disorders to 
be associated with service, no medical examination is 
necessary and as such, none were undertaken.  The veteran was 
provided an opportunity to set forth his contentions 
regarding all claims during the hearing before the 
undersigned Veterans Law Judge.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claims for Service Connection

The veteran claims entitlement to service connection for 
headaches and a thyroid condition.  He also claims 
entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities and a skin condition, each 
to include as due to herbicide exposure in service.  And, 
finally, the veteran also claims entitlement to service 
connection for a left knee disability, to include as 
secondary to a service-connected right knee disability.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where 
a condition in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Headaches 

The veteran testified that he sought treatment for headaches 
while on active duty.  His service medical records; however, 
indicate no complaints or treatment for headaches while on 
active duty.

Post service treatment records indicate complaints of 
headaches dating back to 1984 but not before.  While 
headaches were noted on many occasions since 1984, nothing 
diagnosing a headache condition, such as migraine headaches, 
was noted in the medical evidence.  Additionally, nothing 
suggesting a relationship between the headaches complained of 
after separation and active duty service has been presented 
in the medical evidence.  

A symptom, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  Without a pathology to which the 
symptoms of headache can be attributed, there is no basis to 
find a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  

Here, as no such diagnosis has been made for the headaches 
complained of, this is considered to be a mere symptom and 
not a disability.  Without a diagnosed disability, the claim 
for service connection must be denied.  See 38 U.S.C.A. 
§§ 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, without 
either a diagnosis of a headache disorder or a nexus opinion 
relating a diagnosed condition to service or evidence 
indicating onset in service, service connection cannot be 
established.  Here, there is no diagnosed condition, no 
opinion relating any current headache disorder to service, 
and nothing in the record to show onset in service but rather 
many years after discharge.  As a result, the veteran's claim 
for service connection for headaches must be denied.

Thyroid Disorder

The veteran's service medical records are silent regarding 
any complaints or treatment for a thyroid disorder.  The 
veteran's VA treatment records indicate that the first 
mention of a diagnosis of hypothyroidism was in October 2005, 
more than 35 years following the veteran's discharge from 
service.  Thereafter, a letter by a private physician refers 
in passing to the veteran as having a thyroid disorder for 
which he is being treated.  Then, in January 2007, a VA 
treatment note indicates that the veteran has hypothyroidism 
which is under treatment.

Nothing in these records related the hypothyroidism diagnosis 
to service.  Without such a medical nexus between the 
diagnosed condition of hypothyroidism and service, service 
connection cannot be established.

Peripheral Neuropathy of the Bilateral Lower Extremities and 
Skin Condition

In addition to the foregoing regulations on direct service 
connection, service connection can also be established under 
presumptive provisions.  In particular, presumption applies 
to disease(s) associated with exposure to certain herbicide 
agents.  Under 38 C.F.R. § 3.307(a)(6), a veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to the contrary.  See 38 C.F.R. 
§ 3.307(a)(6), (d).  In other words, if a veteran was exposed 
to an herbicide agent during active service, then any disease 
that he has incurred, if found under 38 C.F.R. § 3.309(e), 
shall be service connected, even though there is no record of 
such disease during service if manifested to a degree of 10 
percent or more.  Chloracne or other acneform disease 
consistent with chloracne or acute or subacute peripheral 
neuropathy must be manifested to the required degree within 
one year of the date the veteran last served in Vietnam.  
38 C.F.R. §§ 3.307, 3.309(e) lists the diseases associated 
with exposure to certain herbicide agents, to include, inter 
alia, the skin condition chloracne and acute and subacute 
peripheral neuropathy.  See also Notice, 67 Fed. Reg. 42600-
42608 (2002) (determined that no other condition can warrant 
the presumption of service connection).  It is noted that the 
terms acute and subacute peripheral neuropathy mean transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolve within two years 
of the date of onset.

The Court has held that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation, even if there is no entitlement to the presumption 
of service incurrence.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994). The Court has also held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veteran's service records indicate that he served in 
Vietnam during the required period and can therefore be 
presumed to have been exposed to herbicides while on active 
duty.

Peripheral neuropathy and the skin condition of chloracne, as 
noted above, can be presumed to be related to such herbicide 
exposure where it manifests within the first year after 
separation.  See 38 C.F.R. § 3.307(a)(6).

Here, the veteran's peripheral neuropathy has not shown to 
have manifested within that time period but rather following 
non-service-connected cervical spine problems in March 1985.  
Nothing in the medical records links the veteran's peripheral 
neuropathy to anything other than those non-service-connected 
cervical spine problems.  Specifically absent is any relation 
of the veteran's peripheral neuropathy to service.  Without 
such a medical nexus, the veteran's claims for service 
connection for peripheral neuropathy of the bilateral lower 
extremities must be denied.

Here, the veteran's skin condition has not been shown to be a 
diagnosed condition and specifically as related to 
presumptive service connection no diagnosis of the herbicide 
presumptive chloracne or related diagnosis has been made.  
Without a diagnosed disability, the claim for service 
connection must be denied.  See 38 U.S.C.A. §§ 1110; Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  
"In the absence of proof of a present disability there can 
be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Moreover, the skin symptoms of knots on the back 
and arms as reported at a February 2007 session with a 
professional social worker have not been related to service 
either.  Without a diagnosed condition that has been related 
to service, service connection cannot be established.  As a 
result, the veteran's claim for service connection for a skin 
condition must be denied.

Left Knee

In addition to the above-cited regulations regarding direct 
service connection, the regulations provide that service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  As there was an amendment to 
§ 3.310 and the veteran filed his claim prior to October 10, 
2006, the effective date of the change, the newer and less 
liberal version is applicable to the appeal.  See 71 Fed. 
Reg. 52744-52747 (Sept. 7, 2006); VAOPGCPREC 7-2003.  The new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The stated intent of the change was to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995).

Moreover, with certain enumerated disorders such as 
arthritis, service incurrence may be presumed if the disease 
is manifested to a degree of 10 percent or more within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran claims that he has a left knee condition that is 
secondary to his service-connected right knee disability.  
The veteran is service-connected for synovitis of the right 
knee that has been rated as noncompensable since service 
connection in August 1969 but the issue of entitlement to a 
compensable rating for this disability is being remanded 
below.  

He has submitted private medical records indicating that he 
has had treatment for a left knee condition.  In addition, 
one of his private physicians has submitted a letter dated in 
November 2006 which states that his left knee condition is 
related to his service-connected right knee condition.  

However, the veteran underwent a VA examination of his knees 
in April 2007 at which time the examiner concluded that the 
two knee conditions were not related.  This opinion is more 
persuasive as the VA examiner indicated having reviewed all 
of the veteran's claims file and included a thorough 
rationale for the opinion rendered whereas the private 
physician's statement did not demonstrate such a knowledge of 
the veteran's medical record or a rationale beyond the mere 
statement that the two conditions were related and that the 
physician had been treating the veteran for both conditions.

Additionally, the veteran's service medical records are 
silent regarding any complaints or treatment for a left knee 
condition and there is nothing in the medical evidence 
linking the veteran's current left knee condition directly to 
service.

As a result of the foregoing, it is determined that the 
weight of the medical evidence is against the veteran's claim 
for service connection for a left knee condition that is 
secondary to his service-connected right knee disability or 
otherwise related to service.  Therefore, the veteran's claim 
for service connection for his left knee is denied.

With regards to each claim for service connection, in 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against each claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

Service connection for peripheral neuropathy of the right 
lower extremity, to include as due to herbicide exposure, is 
denied

Service connection for peripheral neuropathy of the left 
lower extremity, to include as due to herbicide exposure, is 
denied

Service connection for a skin condition, to include as due to 
herbicide exposure, is denied

Service connection for migraine headaches is denied

Service connection for a thyroid condition is denied.

Service connection for a left knee disability, to include as 
secondary to a service-connected right knee disability, is 
denied.


REMAND

The veteran claims entitlement to service connection for 
hearing loss and tinnitus.  He submitted a private 
physician's letter dated in December 2007 after the only 
statement of the case was issued regarding those issues in 
July 2007 and with no waiver of the jurisdiction of the 
agency of original jurisdiction.  As this letter goes further 
than earlier letters by the same physician in suggesting that 
the veteran's hearing loss and tinnitus are related to 
service by specifically dismissing the effect of post-service 
noise exposure on hearing loss and tinnitus where the prior 
opinions did not include such an opinion and the VA examiner 
hinged his own negative nexus opinion on the effect of post-
service noise exposure, remand is necessary for the agency of 
original jurisdiction to adjudicate the claims in light of 
this new evidence.

The veteran's claim for a stomach condition must be similarly 
remanded as the veteran submitted a December 2007 private 
physician's letter discussing the veteran's stomach condition 
and this was submitted after the only statement of the case 
was issued regarding this issue in July 2007 and with no 
waiver of the jurisdiction of the agency of original 
jurisdiction.  As this letter relates to the veteran's claim 
for a stomach condition and is not merely repetitive of 
earlier received evidence, the issue must be remanded for the 
agency of original jurisdiction to adjudicate the claims in 
light of this new evidence.

The veteran's claim for an increased evaluation of his right 
knee disability must also be remanded.  The veteran underwent 
a VA examination to determine the current level of severity 
of his right knee disability in January 2007.  That examiner 
failed to document the veteran's decreased range of motion 
after repetition or other criteria necessitated for 
adjudication of the claim.  Consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups and repeated use of the joint must also 
be considered.  DeLuca v. Brown, 8 Vet App. 202, 206-208 
(1995).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination of his service-connected 
right knee synovitis.  Have the 
examiner review the claims file in 
conjunction with the examination and 
make a note of such review in the 
examination report.  Have the examiner 
conduct all necessary tests and 
determine the severity of the veteran's 
right knee disability, to include any 
limitation of motion of the veteran's 
right knee due to pain, on repetitive 
motion, or otherwise.  Specifically, 
the examiner should describe for the 
record whether the veteran has any 
weakened movement, excess fatigability, 
pain with use, or incoordination 
present.  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional loss 
of range of motion.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  Additional 
limitation of motion during flare-ups 
and following repetitive use should 
also be noted.

2.  Readjudicate the claims on appeal, 
and in particular take into 
consideration the medical evidence 
submitted by the veteran without a 
waiver of RO consideration in December 
2007.  Then, issue the veteran a 
supplemental statement of the case and 
allow an appropriate period for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


